Case 2:20-mj-30027-DUTY ECF No. 1 filed 01/21/20 PagelD.1. Page 1 of 2

UNITED STATES DISTRICT COURT
_ EASTERN DISTRICT OF MICHIGAN
| SOUTHERN DIVISION

 

UNITED STATES OF AMERICA, ~ ~ . ~
oo Case: 2:20-mj-30027

| Judge: Unassigned,

Filed: 01-21-2020 |

ve ce | REM: USA v TRIPPLETT (MAW) |

 

Plaintiff,

 

~ CORY D. TRIPPLETT
aka Anthony Erlington”,

Defendant.
j

 

° GOVERNMENT'S PETITION
_ FOR TRANSFER OF DEFENDANT TO
|. ANOTHER DISTRICT AND SUPPORTING BRIEF
Pursuant to Rule 5 (c(3)(D) of the Federal Rules of Criminal Procedure, the -
United States of America hereby petitions the Court for an amended order
transferring defendant Davante Curry to answer to charges pending in another —
| federal district, and states: | | -
1. .Onor about J anuary 21, 2020, defendant was arrested in the Eastern

District of Michigan in conection with a federal arrest warrant issued in the
| Northern District of Ohio based onan Indictment. Defendant is charged in that”

district with 18 USC. § 2252(a)(2)- Receipt and distribution of visual depictions ,

d

\
Case 2:20-mj-30027-DUTY ECF No. 1 filed ‘01/21/20 PagelD.2 Page 2of2 —

of real minors; 18 USC. §225 1(a)-Sexual exploitation of children; 18 U.S.C.
-§2423(b)- Travel for illicit sexual conduct.
: Q

2. Rule5 requires this Court to determine whether defendant is the

. person named in the arrest warrant described in Paragraph One above. See Fed.

6

R. Crim. P. 5(c)(3)(D)(ii).
WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.

. Respectfully submitted,

Matthew Schneider
United States Attorney

GET. Ss Once)
~ John O’Brien
_ Assistant United States Attorney
211 W. Fort Street, Suite 2001
| - Detroit, MI. 48226-3211
_ . John.obrien@usdoj.gov
| — (313).226-9715

%

Date: | JAN 21 2020
